Citation Nr: 0509750	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  03-02 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, to include as due to exposure to herbicides.

2.  Entitlement to service connection for a digestive 
disability manifested by a hiatal hernia, gastro esophageal 
reflux disease (GERD), or H. pylori infection, to include as 
due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to June 
1971 including service in Vietnam from June 1965 to June 
1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been requested or obtained by the 
RO.

2. A respiratory disability was not present in service and is 
not shown to be due to service, including inservice exposure 
to herbicides.

3.  A digestive disability manifested by a hiatal hernia, 
GERD, or H. pylori infection was not present in service and 
is not shown to be due to service, including inservice 
exposure to herbicides.


CONCLUSION OF LAW

1.  A respiratory disability was not incurred in, aggravated 
by, or otherwise related to active service, including 
inservice exposure to Agent Orange or other herbicides.  
38 U.S.C.A. § 1110, 1116 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2004).

2.  A digestive disability manifested by a hiatal hernia, 
GERD, or H. pylori infection was not incurred in, aggravated 
by, or otherwise related to active service, including 
inservice exposure to Agent Orange or other herbicides.  
38 U.S.C.A. § 1110, 1116 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 
et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The January 2003 Statement of the Case (SOC) and October 2004 
Supplemental Statement of the Case (SSOC), advised the 
appellant of the laws and regulations pertaining to his 
claims.  These documents informed the appellant of the 
evidence of record and explained the reasons and bases for 
denial.  The appellant was specifically informed that his 
claims of entitlement to service connection for a respiratory 
disability and a digestive disability were being denied 
because there was no medical evidence linking these 
disabilities to service and there was no presumed link 
between the veteran's disabilities and his exposure to Agent 
Orange or other herbicides.  The SOC and SSOC made it clear 
to the appellant that in order to prevail on his claims, he 
would need to present evidence that he had disabilities that 
were related to service.  The RO sent a letter dated in July 
2004 that told the appellant about the VCAA and informed him 
what evidence the RO would obtain and what he needed to do.  
The RO obtained service medical records, service personnel 
records, VA treatment records, and private medical records.  
The veteran indicated in November 2004 that he had no further 
evidence to submit.

The Board declines to obtain a medical nexus opinion with 
respect to the claims of service connection for a respiratory 
disability or a digestive disability because there is no 
evidence of pertinent disability in service or for years 
following service.  Thus, while there is evidence of current 
treatment for these disabilities, there is no true indication 
that pertinent disability is associated with service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of abnormal findings in service, and the 
lack of any record of treatment for these disabilities for 
many years after service, any opinion relating these 
disabilities to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2004).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 38 USCA 
5103A(a)(2).  There is no indication that there is more 
information or medical evidence to be found with respect to 
the veteran's claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

In the present case, a substantially complete application was 
received in June 1999.  Thereafter, the claim was denied in a 
rating decision dated in August 2002.  The RO sent a letter 
related to the VCAA and the duty to assist to the appellant 
in July 2004.  This notification was well after the rating 
decisions.  Only after that rating action was promulgated did 
the AOJ provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.").

There is no basis in this case for concluding that harmful 
error occurs simply because the claimant received VCAA notice 
after an initial adverse adjudication.  Prior to the 
certification of the appeal to the Board, the RO did conduct 
a de novo review of the appellant's claim after the July 2004 
letter.  See, SSOC issued to the appellant in October 2004.  
In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See, 38 C.F.R. § 20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also, 38 C.F.R. § 20.1102 (harmless 
error).  With respect to the question of development it must 
be stressed that accrued benefits cases must be adjudicated 
on the basis of the evidence of record (either actually or 
constructively) at the time of the veteran's death.  
38 U.S.C.A. § 5121.  Thus, no development at this time could 
possibly change the disposition of this case.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in July 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit argument 
in support of his claim, and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing her claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is no reasonable possibility that any further assistance 
would aid the appellant in substantiating the claim, the VCAA 
does not require further assistance.  Wensch v. Principi, 15 
Vet App 362 (2001); Dela Cruz; see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records are negative for any 
complaint of or diagnosis of a respiratory disability or a 
digestive disability.  The veteran's separation examination 
does not indicate any finding of these disabilities.  The 
veteran received no treatment for a respiratory or digestive 
condition until many years after leaving service.  None of 
the private medical records or VA treatment records suggests 
that the veteran's respiratory or digestive disabilities are 
linked to service in any way.  The Board acknowledges the 
veteran's belief that his disabilities are related to 
service, but as a layperson, the veteran is not competent to 
testify to a medical diagnosis or etiology.  See, Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, direct service 
connection for a respiratory disability or for a digestive 
disability, including a hiatal hernia, GERD, or H. pylori 
infection, is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).

The veteran, in the alternative, has claimed that his 
respiratory and digestive disabilities should be presumed 
service-connected as a result of exposure to Agent Orange 
while in the Republic of Vietnam.  VA regulations provide 
that, if a veteran was exposed to an herbicide agent during 
active service (which is now presumed for all veterans who 
served in the Republic of Vietnam), presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes (also known as type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancer (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2004).  The regulations 
do not provide for presumptive service connection for 
respiratory disabilities other than respiratory cancer, or 
for digestive disabilities manifested by hiatal hernia, GERD, 
or H. pylori infection, and therefore, presumptive service 
connection is not warranted.  38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307, 3.309 (2004).  

In the case of Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994), the U.S. Court of Appeals for the Federal Circuit 
found that, under the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, a claimant was not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question was not among statutorily-enumerated disorders 
which were presumed to be service related, the presumption 
not being the sole method for showing causation.  Hence, the 
claimant may establish service connection for a respiratory 
or digestive disability by presenting competent evidence 
suggesting that the disability was caused by inservice Agent 
Orange exposure.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; 
Gilbert v Derwinski, 1 Vet. App. 49 (1990).  However, the 
veteran has presented no competent medical evidence causally 
linking his claimed disabilities to exposure to Agent Orange.  

Based on a National Academy of Sciences report which listed 
various conditions and diseases that were not associated with 
Agent Orange exposure, and which included an exhaustive 
review of the scientific and medical literature, the 
Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  67 Fed. Reg. 
42,600 (June 24, 2002).  In light of this finding, and there 
being no evidence presented by the claimant that would tend 
to suggest that the veteran's respiratory or digestive 
disabilities are related to Agent Orange exposure, the Board 
finds that the clear preponderance of competent evidence is 
against a finding that service connection is warranted for 
these disabilities.  Therefore, as shown above, the Board can 
find no basis on which to grant service connection for the 
veteran's respiratory disability or for a digestive 
disability manifested by a hiatal hernia, GERD, or H. pylori 
infection.


ORDER

Entitlement to service connection for a respiratory 
disability, to include as secondary to exposure to 
herbicides, is denied.

Entitlement to service connection for a digestive disability, 
manifested by a hiatal hernia, GERD, and H. pylori infection, 
to include as secondary to exposure to herbicides, is denied.


	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


